Case: 21-51135      Document: 00516395936          Page: 1     Date Filed: 07/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 15, 2022
                                   No. 21-51135
                                                                         Lyle W. Cayce
                                 Summary Calendar                             Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Bernardo Duran-Saavedra,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:21-CR-586-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Bernardo Duran-Saavedra appeals the 24-month, within-guidelines
   range sentence imposed after his guilty plea conviction for illegal reentry after
   having previously been removed, pursuant to 8 U.S.C. § 1326(a) and (b)(1).
   Duran-Saavedra contends, for the first time on appeal, that it violates the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51135     Document: 00516395936           Page: 2   Date Filed: 07/15/2022




                                    No. 21-51135


   Constitution to treat a prior conviction that increases the statutory maximum
   under § 1326(b) as a sentencing factor, rather than as an element of the
   offense.   Duran-Saavedra concedes that this issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to
   preserve the issue for future review. In addition, he has filed an unopposed
   motion for summary disposition.
          As Duran-Saavedra concedes, the sole issue raised on appeal is
   foreclosed by Almendarez-Torres. See United States v. Pervis, 937 F.3d 546,
   553-54 (5th Cir. 2019); United States v. Wallace, 759 F.3d 486, 497 (5th Cir.
   2014). Because his position “is clearly right as a matter of law so that there
   can be no substantial question as to the outcome of the case,” Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), summary
   disposition is proper. Accordingly, Duran-Saavedra’s motion for summary
   disposition is GRANTED, and the judgment of the district court is
   AFFIRMED.




                                         2